

	

		III

		109th CONGRESS

		1st Session

		S. RES. 110

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Inhofe (for himself

			 and Mr. Coburn) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commending Oklahoma State University's

		  wrestling team for winning the 2005 National Collegiate Athletic Association

		  Division I Wrestling Championship.

	

	

		

			Whereas on March 19, 2005, the Oklahoma State University Cowboys

			 claimed their 33rd National Collegiate Athletic Association Wrestling

			 Championship in St. Louis, Missouri;

		

			Whereas the 33 wrestling championships won by the Cowboys is more

			 than have been won by any other school in the history of National Collegiate

			 Athletic Association Division I wrestling;

		

			Whereas the Cowboys now have won 3 consecutive wrestling

			 championships, a feat not accomplished since they won the national wrestling

			 championship in 1954, 1955, and 1956;

		

			Whereas the Cowboys’ 2005 championship topped off an impressive

			 season in which they were undefeated in the regular season and also had a

			 perfect record in the finals;

		

			Whereas the Cowboys outscored second place Michigan, 153 to 83,

			 achieving a margin of victory that was the second-highest in National

			 Collegiate Athletic Association wrestling history;

		

			Whereas the Cowboys crowned a school-record 5 individual national

			 champions, tying a national tournament record;

		

			Whereas the Cowboys’ outstanding 2005 season contributed to an

			 already rich and proud tradition of wrestling excellence at Oklahoma State

			 University;

		

			Whereas the amazing accomplishments of the past year reflect the

			 dedication, commitment, and tireless effort of the entire school, from the

			 president to the athletic directors, coaches, athletes, managers, and staff

			 members; and

		

			Whereas the student athletes of the Oklahoma State University

			 wrestling team, through their exceptional athletic achievements, have not only

			 brought credit to themselves but to their fellow students, their university,

			 and their community: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				commends the Oklahoma State Cowboys for their third straight

			 National Collegiate Athletic Association Division I Wrestling

			 Championship;

			

				(2)

				recognizes the players, coaches, staff, and all who have made the

			 historic successes of the 2005 season possible; and

			

				(3)

				directs the Secretary of the Senate to transmit an enrolled copy

			 of this resolution to Oklahoma State University President Dr. David J. Schmidly

			 and Coach John Smith for appropriate display.

			

